DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 01/05/2021.
No claims have been amended or cancelled.
Applicant’s arguments/amendments with respect to pending claims 1-9, 11-18 and 20 have been carefully considered but they are not persuasive; hence the claims remain rejected under the prior art of record. Examiner respectfully points out that this action is made final (see MPEP 706.07a).

Response to Arguments
Applicant’s arguments with respect to pending claims 1-9, 11-18 and 20 have been carefully examined but they are not persuasive.
Regarding independent claims 1, 15 and 20, Applicant essentially argues that the references of record does not disclose the amended features submitted with the RCE (p. 6, 8), i.e. “"wherein the first container layer and the second container layer form a container image as one monolithic piece in a container based virtualization system." (emphasis of the amended feature added).
Examiner respectfully disagrees. The following is based on the previous office action. Additional details have been included to further clarify the rejection.
As an initial matter, Examiner notes that Applicant arguments that the prior art of record does not discloses argued features of the independent claims 1, 15 and 20, are Keller reference. However, the prior art of record also includes Lee and Geller references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, the Keller reference is misrepresented as being “cited for the mere existence of "containerization" and nothing further” (p. 7 last para). In fact, Applicant does not provide specific reasons as to why the references of record do not disclose the argued features. With respect to the claimed features, Examiner points out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the claimed features, Lee in view of Geller discloses “wherein the first container layer and the second container layer form a container image as one monolithic piece” (The virtual/logical container is an image of the stored resources (Lee: e.g. par. 58, 64, 70, 79, 80; Fig. 9), where a virtual container integrates (as a monolithic piece) a plurality of resources of mixed types/categories (as layers), and displays the files and their content as if the “file itself is stored in the container” (Lee: par. 55, 58-62, Fig. 4), where the aforementioned reads on the limitation above. In addition, a virtual container may comprise hierarchical (levels) layers as a unified structure stored on the same storage device (Geller: par. 99 and associated table), that also reads on the claimed limitation).
Lee is further modified by Keller to disclose that the monolithic container image is formed in a container based virtualization system (“Operating system virtualization 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2013/0226975 A1 (hereinafter Lee) in view of Geller et al. US 2016/0173406 A1 (hereinafter Geller) and further in view of Keller US 2017/0315795 A1 (hereinafter Keller).
Regarding claim 1, Lee discloses
A method comprising (Method and system/device for generating a container by a container (image generator) manager/controller (e.g. par. 12-13, 48-49) :
receiving a first set of information from a first data source; receiving a second set of information from a second data source,  (Accessing a selected (content) file stored in a database, to obtain (extract) information regarding the (content) file (e.g. URI, ID, name, MIME type) to be stored (as a layer) in a generated (virtual) container (container image); the accessing repeats for a plurality of (content) files, including a first and a second (content) files from a first and second data sources (databases) respectively (Lee: e.g. par. 35, 49, 58, 62, 68-69; Fig. 3-6). In addition, or alternatively, the first data set may also be the second data set. In the aforementioned, accessing (the database) to obtain, reads on receiving from (the database); and the first and second (content) files and/or the associated information reads on a first and a second set of information)).
Lee does not expressly disclose secure information that requires validation to be accessed. However, Geller discloses a container (image) that includes a list (layers) of URLs (or URIs) to locate resources, the URLs better suited for the HTTP protocol used in web services (e.g. par. 39-43, 99 and the associated table). Access to secure resources identified by the URLs is protected and requires a user to be authenticated (e.g. via username and password) and authorized to access the resources via the URLs, both the authentication and authorization reading on required validation of the user for access to secure (information) resources (Geller: e.g. par. 38, 72, 74-75; Fig. 2A, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee and Geller, to at least control access to some resources by requiring validation of a user and user access to said resources. One would have done so, at least for business reasons (pay for service, versatility/flexibility of services provided to users (Geller: par. 7, 32). See also Lee: par. wherein the second set of information includes secure information that requires validation to be accessed, and further discloses:
generating a first container layer, by a container image generator (Lee: container manager/controller (image generator) generates a virtual container, e.g. par. 12-13, 48-49), the first container layer including a first URL associated with the first set of information; generating a second container layer, by the container image generator, the second container layer including a second URL associated with the second set of information (The container manager/controller (image generator) generates a virtual container (Lee: e.g. par. 12-13, 48-49). The generated virtual container (container image) includes a list of URI/URLs layers (per Lee and Geller) associated with (determining the location of) the respective resources of “various categories distributed over several layers”, in one or more databases (Lee: e.g. par. 35, 48-56, 68-71, 92-93; Fig. 3-6; Geller: e.g. par. 43, 48-49, 99), such that a plurality of resources of mixt types/categories and stored at a one or more of local locations/databases or distributed monolithic piece) in the same virtual/logical container (Lee: e.g. par. 39, 55-57, 61; Fig. 4; Geller: e.g. par. 36, 43, 48-49, 99); and
storing the first container layer and the second container layer at a storage location (Containers including container layers are stored in a database or other storage (Lee: e.g. par. 58, 50))
wherein the first container layer and the second container layer form a container image as one monolithic piece  (The virtual/logical container is an image of the stored resources (Lee: e.g. par. 58, 64, 70, 79, 80; Fig. 9; and as outlined above), where a virtual container integrates (as a monolithic piece) a plurality of resources of mixt types/categories (as layers), and displays the files and their content as if the “file itself is stored in the container” (Lee: par. 55, 58-62, Fig. 4), where the aforementioned reads on the limitation above. In addition, a virtual container may comprise hierarchical (levels) layers as a unified structure stored on the same storage device (Geller: par. 99 and associated table), that also reads on the claimed limitation).
Lee as modified above does not expressly disclose, but Keller disclose containers in a container based virtualization system ( “Operating system virtualization (often called containerization) is an abstraction of an operating system (OS) kernel that is used to isolate user space instances for a host OS”, where virtualization via containers “enables isolation of specific code, applications, and processes (Keller: par. 12-13). A container in the virtualized system “shares an operating system kernel with other containers”, and can include e.g. applications, libraries, and a “filesystem” (files in file directories) (Keller: par. 21, 22)) It would have been obvious to one of ordinary skill 
The aforementioned covers all the limitations of claim 1.

Regarding claims 15 and 20, they correspond to claim 1 and claims 15 and 20 do not disclose beyond the features of claim 1. Therefore, claims 15 and 20 are rejected under 35 U.S.C 103, as being unpatentable over Lee in view of Geller and Keller for the same reasons outlined for the rejection of claim 1.

Regarding claim 2 and 11-14, the rejection of claim 1 under 35 U.S.C 103 is incorporated herein. In addition, Lee in view of Geller and Keller discloses:
(2) Accessing the first URL; and retrieving the first set of information (a first URI (URL) in the container is selected and the corresponding set of information is delivered (Lee: e.g. par. 59, 74-76; Fig. 8).
 (11 and 12) The storage location is a public container image registry (Geller: par. 44, 106); the storage location is a private container image registry (At least in one 
(13) Wherein the first URL specifies a locally provided URL (At least in one embodiment, some of the files of Lee (par. 54) are stored locally on the user device).
(14) Wherein the second URL specifies a remote URL requiring validation (Geller: e.g. par. 39).

Claims 3-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Geller in view of Keller in view of Ali et al. US 2017/0104599 A1 (hereinafter Ali) and further in view of Madison et al. US 2004/0162787 A1 (hereinafter Madison).
Regarding claims 3-9 and 16-18, the rejection of claims 1 and 15 under 35 U.S.C 103 is incorporated herein.
Regarding claims 3 and 16, Lee in view of Geller and Keller does not expressly disclose that the second URL validates a credential. However, Ali teaches containers (composite documents) that protect confidential content (data) through encryption, and further teaches that an associated URI/URL locating a file includes the known elements recited by Lee and Geller (e.g. prefix, top level domain, file path) and further includes a username and password (e.g. par. 10, 48). Although a username and password are typically associated with an authentication process, Ali does not teach how the username and password in the URL are used. However, Madison teaches (in the context of DRM containers) a URL link to a (resource) media file (corresponding to URLs of Lee modified) that includes a user identifier (username) and a ticket 
accessing, with a credential, the second URL, wherein the second URL validates the credential, which is required to retrieve the second set of information; and retrieving the second set of information (The user credentials are authenticated (as required in view of Geller) against the credentials stored in the URL, and the URL link is used to retrieve the resource (in view of Ali and Madison); as outlined for the rejection of claim 1 and above); and Lee in view of Geller, Keller, Ali and Madison further discloses:
(4 and 5) The credential includes a user name and a password (per Ali above; Geller: e.g. par. 72)
(6 and 7; 17). Claims 6 and 7 (as well as 17) recite features of claims 1-3 in the context of a third URL and a third data source (in addition to the first and second URLs), where each protected URL has different credentials, and claims 6, 7 and 17 do not disclose beyond the features of claims 1-3 and are rejected for the same reasons outlined for the rejection of claims 1-3.
(8) At least in one embodiment (and in accordance with well-known security practice e.g. for cryptographic keys), the URLs store identifiers of credentials (as outlined for the rejection of claim 3). The credentials are stored in secure storage, while the URLs are available, e.g. for display (Lee: e.g. Fig. 9).
(9 and 18) Well-known security practice (e.g. at USPTO) requires that credentials be updated at predefined intervals. One of ordinary skill would have updated the credentials for all protected URLs for the same reason. Hence, Examiner asserts official notice with respect to the claimed features. In one embodiment in view of credentials identifiers outlined for the rejection of claims 3 and 8, only the credentials stored in secure storage are updated. The identifiers in the URLs do not require updates.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-31-2021